HARDY, Judge.
This suit for damages was consolidated for trial with the suit of McCrory v. Great American Indemnity Company, La.App., 92 So.2d 742, which involved the same facts and circumstances.
After trial there was judgment for plaintiff in the sum of $475.56, from which defendants have appealed.
Plaintiff’s claims consist of property damage, medical expenses, loss of wages and an item of $350 claimed for pain, suffering and inconvenience.
We find no necessity for entering into a detailed discussion of the issue presented on this appeal, which is restricted solely to the question of quantum of damages. Plaintiff suffered injuries in the nature of assorted cuts, bruises and abrasions; was confined to the hospital for only one day; lost two days from work, and unquestionably suffered pain, discomfort and inconvenience for a period of several weeks. Though not serious, plaintiff’s injuries were painful and annoying to' such degree that we feel the allowance could not reasonably be considered as either excessive or inadequate. Accordingly, the judgment appealed from is affirmed at appellant’s cost.